Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest an inventory tracking scaled locking canister comprising: a housing; a closure; a commodity container; at least one weight sensor; a locking mechanism; a processing unit; a biometric sensor; a digital display; a data storage unit; a wireless communication device; a power source; a GPS module; the housing comprising a housing body, a cavity, and an opening; the cavity of the housing being positioned within the housing body; the opening traversing through the housing body into the cavity of the housing; the closure being attached to the housing body adjacent to the opening; the closure being releasably sealed over the opening through the locking mechanism; the commodity container being removably positioned within the cavity of the housing, wherein the commodity container is sealed within the cavity of the housing by the closure; the commodity container being engaged with the at least one weight sensor, wherein the at least one weight sensor is configured to measure the weight of the commodity container; the power source being electrically connected to the at least one weight sensor, the locking mechanism, the processing unit, the biometric sensor, the digital display, the data storage unit, the wireless communication device, and the GPS module; and the processing unit being electronically connected to the at least one weight sensor, the locking mechanism, the biometric sensor, the digital display, the data storage unit, the wireless communication device, and the GPS module.  Specifically, the prior art fails to disclose a canister including the claimed components which includes a removable commodity container that is engaged to a weight sensor for weighing contents of the removable container.  
Dependent claims 2-15 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687